Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 11, 2019

                                      No. 04-19-00078-CV

                             IN RE Leticia Murillo ESCAMILLA 1

                  From the 81st Judicial District Court, La Salle County, Texas
                              Trial Court No. 15-05-00091-CVL
                          Honorable Russell Wilson, Judge Presiding

                       CONTEMPT JUDGMENT
       This is a contempt proceeding ancillary to appeal number 04-19-00078-CV, styled
Nabors Drilling Technologies USA, Inc. v. Leslie Wayne Ratliff and Sharon Ratliff, currently
pending in this court.

         On February 13, 2019, this court notified the court reporter, Leticia Murillo Escamilla,
that the reporter’s record was late. Ms. Escamilla responded to our notice by stating that the
reporter’s record was not filed because she was uncertain about the deadline and had not yet
made arrangements with appellant regarding payment for the reporter’s record. Ms. Escamilla
requested an additional thirty days to prepare the record. On February 28, 2019, this court
ordered the court reporter, Ms. Leticia Escamilla, to file the reporter’s record within thirty (30)
days of the date appellant filed proof of payment of the reporter’s fee. We advised Ms. Escamilla
that further requests for extension of time to file the reporter’s record would be disfavored.
Appellant filed proof of payment on March 11, 2019, making the reporter’s record due by April
10, 2019. On April 15, 2019, Ms. Escamilla filed a notice of late record requesting until April 22,
2019 to file the reporter’s record. On April 16, 2019, this court granted Ms. Escamilla’s request
and ordered that the reporter’s record be filed no later than April 22, 2019. We advised Ms.
Escamilla that no further requests for extension of time to file the reporter’s record would be
granted. On April 23, 2019, Ms. Escamilla filed another notice of late record requesting until
May 6, 2019 to file the reporter’s record. We granted the motion and advised Ms. Escamilla that
if the record was not received by May 6, 2019, an order would be issued directing Ms. Escamilla
to appear before this court in person and show cause why she should not be held in contempt for
failing to file the record. On May 14, 2019, Ms. Escamilla filed another notice of late record
requesting until May 24, 2019 to file the reporter’s record.



1
    Ancillary No. 04-19-00078-CV, Nabors Drilling Technologies USA, Inc. v. Leslie Wayne
Ratliff and Sharon Ratliff
       On May 20, 2019, we ordered Ms. Escamilla to appear in the courtroom at the Fourth
Court of Appeals, 300 Dolorosa, Suite 3200, San Antonio, Texas, on June 11, 2019 at 1:00 p.m.
before a panel consisting of Chief Justice Marion, Justice Martinez, and Justice Alvarez to show
cause:

       1. why she should not be held in civil and criminal contempt of this court for
          violating this court’s previous orders requiring her to file the reporter’s record
          in this cause;

       2. why she should not be sanctioned; and

       3. if a complete copy of the reporter’s record is not filed by June 10, 2019, why
          she should not be held in civil and criminal contempt of this court for
          violating this order.

Our order advised Ms. Escamilla that she has the right to be represented by counsel at the show
cause hearing and the proceedings will be recorded by a certified court reporter. The court’s
order was personally served on Ms. Escamilla by Deputy A. Camacho, #207 on May 21, 2019 at
11:15 a.m. Prior to the date of the hearing, Ms. Escamilla filed volumes 2 and 8–13 of the 13-
volume reporter’s record. On the date of the hearing, however, the record was incomplete.

        Ms. Escamilla personally appeared before the court at 1:00 p.m. to show cause why she
should not be held in contempt of court. Ms. Escamilla was advised of her right to counsel by the
court, and Ms. Escamilla knowingly and voluntarily waived her right to counsel. The court took
judicial notice of its own file, heard evidence from the Fourth Court of Appeals Chief Deputy
Clerk Luz Estrada, and admitted without objection Chief Deputy Clerk Estrada’s affidavit setting
forth the facts that are the basis of this proceeding. The court determined Ms. Escamilla failed to
timely comply with this court’s prior orders dated February 28, 2019; April 16, 2019; May 2,
2019; and May 20, 2019. The court gave Ms. Escamilla an opportunity to show cause why she
should not be held in contempt for violating our prior orders. Ms. Escamilla admitted that she
had failed to file a complete reporter’s record as ordered by the court.

       After deliberating, the court finds from the evidence that Ms. Escamilla should be held in
contempt of this court for failing to comply with this court’s orders dated February 28, 2019;
April 16, 2019; May 2, 2019; and May 20, 2019. It is therefore ORDERED, ADJUDGED, AND
DECREED by the Court of Appeals, Fourth Court of Appeals District of Texas, that:

       Leticia Murillo Escamilla is in contempt of this court for failing to comply with
       this court’s orders dated February 28, 2019; April 16, 2019; May 2, 2019; and
       May 20, 2019, by failing to file the reporter’s record in appeal number 04-19-
       00078-CV, styled Nabors Drilling Technologies USA, Inc. v. Leslie Wayne Ratliff
       and Sharon Ratliff, by June 10, 2019;

       Leticia Murillo Escamilla is ordered confined to the County Jail of Bexar County,
       Texas for a period of thirty (30) days from the date of this judgment, which
       sentence shall be suspended pending and conditioned upon Ms. Escamilla’s
       compliance with this judgment as follows:

       Leticia Murillo Escamilla shall complete the reporter’s records in the following
       matters in the following order:
              1. cause number 04-18-00411-CV, styled Repsol Oil & Gas USA, LLC v.
                 Matrix Petroleum, LLC, et al.; and

              2. cause number 04-19-00078-CV, styled Nabors Drilling Technologies
                 USA, Inc. v. Leslie Wayne Ratliff and Sharon Ratliff,

       by working on the records at a location designated by the Clerk of the Fourth
       Court of Appeals. Ms. Escamilla shall report to the Office of the Clerk of the
       Fourth Court of Appeals, 300 Dolorosa, San Antonio, Texas 78205, beginning
       Wednesday, June 12, 2019, not later than 9:00 a.m., with all the materials and
       equipment necessary to complete the records. Ms. Escamilla shall work
       exclusively on the records for cause numbers 04-18-00411-CV and 04-19-00078-
       CV for a minimum of seven (7) hours per day from 9:00 a.m. to 12:00 noon, a
       one-hour lunch break, and from 1:00 p.m. to 5:00 p.m. every Monday through
       Friday until the records are completed. During these hours, Ms. Escamilla shall
       not work on any other matters or conduct any personal business. If, prior to
       completing the records, Ms. Escamilla fails to appear to the Clerk’s Office
       without providing an excuse acceptable to this court, she will be ordered
       immediately confined to the County Jail of Bexar County, Texas to complete her
       sentence;

       Leticia Murillo Escamilla may not work on any other matter until she has filed
       complete reporter’s records in cause numbers 04-18-00411-CV and 04-19-00078-
       CV and those filings have been certified by the Clerk of this court;

       Leticia Murillo Escamilla shall be fined in the amount of $500.00, payable to the
       Clerk of the Court of Appeals, Fourth Court of Appeals District of Texas, not later
       than July 1, 2019 at 5:00 p.m.; and

       Leticia Murillo Escamilla shall pay all costs of this proceeding, including the cost
       of the court reporter, to the Clerk of the Court of Appeals, Fourth Court of
       Appeals District of Texas no later July 1, 2019 at 5:00 p.m.

      IT IS FURTHERED ORDERED that the Clerk of this court shall submit a copy of this
contempt judgment to the Court Reporter’s Certification Board for any action the Board may
deem appropriate.

       IT IS FURTHER ORDERED that the Clerk of this court mail and fax a copy of this
judgment to the Honorable Russell Wilson, Presiding Judge of the 81st Judicial District Court,
La Salle County, Texas; the Honorable Sid Harle, Judge of the Fourth Administrative Judicial
Region; and mail and fax a copy of this judgment to the parties in this case and in the cause
number 04-18-00411-CV, styled Repsol Oil & Gas USA, LLC v. Matrix Petroleum, LLC, et al.

       IT IS FURTHER ORDERED that all writs and other process necessary for the
enforcement of this judgment be issued.

       SIGNED June 11, 2019.



                                                    _________________________________
                                                    Sandee Bryan Marion, Chief Justice
                                              ________________________________
                                              Rebeca C. Martinez



                                              ________________________________
                                              Patricia O. Alvarez


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of June, 2019.



                                              ___________________________________
                                              Luz Estrada,
                                              Chief Deputy Clerk